 

[tpg1.jpg] 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [**] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. AMENDMENT OF
SOLICITATION/MODIFICATION OF CONTRACT 1.CONTRACT ID CODE PAGE 1 OF PAGES 3 2.
AMENDMENT/MODIFICATION NO. 3. EFFECTIVE DATE 4. REQUISITION/PURCHASE REQ. NO. 5.
PROJECT NO. (if applicable) Five (5) See Block 16C 6. ISSUED BY CODE 7.
ADMINISTERED BY (If other than Item 6) CODE HHS/OS/ASPR/AMCG 330 Independence
Avenue, SW Room G640 Washington, DC 20201 8. NAME AND ADDRESS OF CONTRACTOR
(No., street, county, State and ZIP Code) 9A. AMENDMENT OF SOLICITATI0N NO.
Novavax, Inc 9920 Belward Campus Drive Rockville, MD 20850 9B. DATED (SEE ITEM
11) 10A. MODIFICATION OF CONTRACT/ORDER NO. HHS0100201100012C 10B. DATED (SEE
ITEM 13) CODE FACILITY CODE 02/24/2011 11. THIS ITEM ONLY APPLIES TO AMENDMENTS
OF SOLICITATIONS The above numbered solicitation is amended as set forth in Item
14. The hour and date specified for receipt of Offers is extended, is not
extended. Offers must acknowledge receipt of this amendment prior to the hour
and date specified in the solicitation or as amended, by one of the following
methods: (a) By completing items B and 15, and returning copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment your desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified. 12. ACCOUNTING AND APPROPRIATION DATA (if
required) N/A 13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT
MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14. CHECK ONE A. THIS
CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET FORTH IN
ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A. B. THE ABOVE NUMBERED
CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE CHANGES (such as
changes in paying office, appropriation date, etc.) SET FORTH IN ITEM 14.
PURSUANT TO THE AUTHORITY OF FAR 43.103(b). C. THIS SUPPLEMENTAL AGREEMENT IS
ENTERED INTO PURSUANT TO AUTHORITY OF: Mutual Agreement of the Parties D. OTHER
(Specify type of modification and authority) E. IMPORTANT: Contractor is not,
[X] is required to sign this document and return 2 copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.) PURPOSE: 1)
Revise ARTICLE B.2. to extend the base period of performance, and reallocation
of CLINS, and 2) Revise ARTICLE G.3. Key Personnel. The above numbered contract
is hereby changed as reflected in the attached pages. Total contract amount
remains unchanged ($97,260,881). Contract expiration date is changed from
February 23, 2014 to (September 23, 2014). Except as provided herein, all terms
and conditions of the document referenced in Item 9A or 10A, as heretofore
changed, remains unchanged and in full force and effect. 15A. NAME AND TITLE OF
SIGNER (Type or print) 16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or
print) John A. Herrmenn III, VP General Counsel Dorothy McMillan 15B.
CONTRACTOR/OFFEROR 15C. DATE SIGNED 16B. UNITED STATES OF AMERICA 16C. DATE
SIGNED (Signature of person authorized to sign) (Signature of Contracting
Officer) NSN 7540-01-152-8070 STANDARD FORM 30 (REV. 10-83) Previous edition
unusable Prescribed by GSA FAR (48 CFR) 53.243 21-Feb-2014 2/21/2014



 

 

 

[tpg2.jpg] 

 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [**] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. 2 BEGINNING WITH THE EFFECTIVE DATE
OF THIS MODIFICATION, THE CONTRACTOR AND THE GOVERNMENT MUTUALLY AGREE AS
FOLLOWS: SECTION B – SUPPLIES OR SERVICES AND PRICES/COSTS ARTICLE B.2. CONTRACT
LINE ITEM NUMBERS (CLINs), - paragraph (b), the CLINs for the Base Period are
revised to support CLIN 0008 shortfall, and the transition of CLIN 0005B Scope
from H5N1 to H7N9 as follows: (b) Consideration and Payment (CPFF) The base
period is extended for a period of seven (7) months from February 24, 2014 to
September 23, 2014 at no additional cost to the Government. BASE PERIOD is
changed from (36 Months to 43 Months) all as follows: CLIN SUPPLIES / SERVICES
OTY/UNIT EST. COST FIXED FEE TOTAL EST. CPFF 0001 Product Development Plan
(Milestone 1) 1 Job [**] [**] [**] 0002 Clinical Development and Regulatory Plan
(Milestone 2) 1 Job [**] [**] [**] 0003 Manufacturing Facility Plan (Milestone
3) 1 Job [**] [**] [**] 0004 Feasibility Plan (Milestone 4) 1 Job [**] [**] [**]
0005A Contractor Defined Milestones - Recombinant Seasonal Influenza Vaccine
Milestones (Milestone 5A) 1 Job [**] [**] [**] 0005B Contractor Defined
Milestones — Recombinant Pandemic Influenza Vaccine Milestones (Milestone 5B) 1
Job [**] [**] [**] 0006 Draft Security Plan [**] [**] [**] [**] 0007 Final
Security Plan - [**] [**] [**] [**] 0008 Technical Progress Reports (Including
EVM) and Executive Summary 43 reports of each [**] [**] [**] 0009 Draft Final
Report [**] [**] [**] [**] 0010 Final Report 1 Report [**] [**] [**] Contract
No. HHSO100201100012C (Mod. #5)





 

 

 [tpg3.jpg]

 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [**] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. 3 SECTION G - CONTRACT
ADMINISTRATION DATA ARTICLE G.3. KEY PERSONNEL, HHSAR 352.242-70 (JANUARY 2006),
is revised as follows: The following individual(s) are removed as Key Personnel:
Jane Halpern, Ph.D VP Regulatory Affairs and Quality Assurance Frederick W.
Driscoll VP, Chief Financial Officer, Treasurer The following individual(s) are
added as Key Personnel: Barclay “Buck” Phillips Sr. VP, Chief Financial Officer,
Treasurer ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED Contract No.
HHSO100201100012C (Mod. #5)





 

 